Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in this Office action.

Applicant's Response
In Applicant's Response dated 07/20/2022, Applicant amended Claims 1, 5 and 9; and argued against all rejections previously set forth in the Office Action dated 05/04/2022. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over FRANCHITTI, U.S. Patent Application Publication No. 20190171438, in view of Gaos et al, U.S. Patent Application Publication No. 20070192082.
Claim 1:
	FRANCHITTI discloses:
receiving a plurality of inputs and metadata associated with each of the plurality of inputs from one or more stakeholders pertaining to one or more applications, wherein the plurality of inputs comprises algorithms, functions, source codes, configuration scripts, and domain knowledge (see [0128]-[0168] and [0248]-[0265]→ FRANCHITTI discloses this limitation in that the system receives a plurality of subsets of inputs with metadata associated with the plurality of software components pertaining to one or more applications, wherein the plurality of inputs includes algorithm, software functionalities, software components (software codes), descriptive keyword (configuration scripts) and domain namespaces); 
generating a hierarchical structure of the plurality of inputs and the one or more stake holders pertaining to the one or more applications (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system generates a hierarchical model/structure of the plurality of inputs); 
performing a mapping across the plurality of inputs received from the one or more stakeholders based on the hierarchical structure to identify relationship between one or more components specified in one or more applications (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system includes a mapping that facilitates object-relational mapping between one or more software components specified in one or more applications); 
generating a catalog based on the identified relationship, wherein the catalog comprises a hierarchical listing of the algorithms with associated metadata developed for performing one or more tasks pertaining to the one or more applications in a specific domain (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system generates an Enterprise Catalog as ArchKnow that includes multiple reusable software components tagged with one or more taxonomy elements, wherein the Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that describing the semantics and relations of their underlying data and application components, wherein the ArchKnow is a deep nested hierarchical tree structure describing the semantics of their underlying data and application components); 
receiving an incoming request from one or more users (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system receives a user input request with one or more criteria and associated values); 
determining, based on the incoming request, a change in one or more attributes defining the hierarchical structure comprised in the catalog, wherein the one or more attributes includes the algorithms and associated metadata, type of machine learning models, the functions, the source codes and the configuration scripts (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system determines user requests attributes by matching the request with the Enterprised Catalog using a scoring and weighting system, wherein attributes includes algorithm and associated metadata, machine learning algorithm, functions, software components and configurations); 
dynamically updating the catalog based on the change in one or more attributes defining the hierarchical structure (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system implements changes to the taxonomy and/or Enterprise Catalog based on identified user request attributes); and 
enabling, based on the dynamically updated catalog, reusability of at least one of the plurality of inputs and the one or more components for the incoming request (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system enables the reuse of the plurality of software components within the Enterprise Catalog by dynamically updating and adapting one or more catalogued solutions deployed to address user request). 
FRANCHITTI does not explicitly disclose:
wherein the one or more attributes includes input parameters, output parameters, and execution platform.
However, Gaos discloses:
wherein the one or more attributes includes input parameters, output parameters, and execution platform (see Gaos [0026] → Gaos teaches this limitation in that the system comprises input parameters, output parameters, and execution platforms for process/execute a selected application in a desired platform). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of FRANCHITTI with the teachings of Gaos for the purpose of minimizing redundancy and facilitating communications in regards to the nature and pace of successive changes in technologies. 

Claim 2:
	FRANCHITTI as modified discloses:
wherein the one or more components comprised in the hierarchical structure comprise a plurality of algorithms, a plurality of machine learning models, a plurality of execution platforms and information pertaining to one or more stakeholders (see FRANCHITTI [0006][0005][0146][0332] → FRANCHITTI as modified discloses this limitation in that the plurality of components comprise algorithms, machine learning models, execution platforms and information pertaining to stakeholders). 

Claim 3:
	FRANCHITTI as modified discloses:
further comprising providing a dynamic view of the algorithms and stakeholders by dynamically updating the catalog in case of any changes in the inputs and the relationship (see FRANCHITTI [0148]-[0151] → FRANCHITTI as modified discloses this limitation in that the system dynamically implements changes to the taxonomy and/to the Enterprise Catalog in real-time by continuously and/or intermittently updating and curating the Enterprise Catalog). 


Claim 4:
	FRANCHITTI as modified discloses:
further comprising creating a zero-coding dynamic algorithm for an application by enabling reusability of a plurality of modules associated with other applications (see FRANCHITTI [0459][0467] → FRANCHITTI as modified discloses this limitation in that the system enables a reuse of software design and code among similar software cases by creating code reuse dynamic algorithm). 

Claim 5 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 6, 7 and 8 perform the same functions as Claims 2, 3, and 4 respectively.  Thus, FRANCHITTI as modified discloses/teaches every element of Claims 6, 7 and 8 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Claim 9 is essentially the same as Claim 1 except it set forth the claimed invention as a media claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 10, 11 and 12 perform the same functions as Claims 2, 3, and 4 respectively.  Thus, FRANCHITTI as modified discloses/teaches every element of Claims 10, 11 and 12 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Franchitti in its entirety does not describe performing a mapping across the plurality of inputs received from the one or more stakeholders based on the hierarchical structure to identify relationship between one or more components specified in one or more applications and enabling reusability of at least one of the plurality of inputs and the one or more components for the incoming request based on the dynamically updated catalog”. See Response — Page 10 second paragraph.
The examiner disagrees.
See FRANCHITTI [0128]-[0168], FRANCHITTI discloses that the system generates an Enterprise Catalog as ArchKnow that includes multiple reusable software components tagged with one or more taxonomy elements, wherein the Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that describing the semantics and relations of their underlying data and application components. The ArchKnow is a deep nested hierarchical tree structure describing the semantics of their underlying data and application components. See FRANCHITTI [0467]-[0468], FRANCHITTI discloses that the system comprises various possible processes to support reuse of components, such as product line requirement reuse, functions reuse, architectures reuse, patterns reuse, code reuse, etc. There are different types of reusable assets and corresponding fine grain ontologies and related taxonomies. The DKME leverages ontologies and related taxonomies to qualify reusable best practice business solutions and sore them in the Assets Catalog. 
 Applicant also argues that “Franchitti also not describe enabling reusability of at
least one of the plurality of inputs and the one or more components for the incoming request based on the dynamically updated catalog." See Response — Page 10 third paragraph.
The examiner disagrees.
See FRANCHITTI [0149]-[0152], FRANCHITTI discloses that the system utilizes the catalogued solutions to address on different solutions to a wide range of applications and contexts. The system dynamically and/or autonomously implement changes to the taxonomy and/or to the Enterprise Catalog. The system provides a wide range of applications and contexts and provides curated, dynamic software component based solutions. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN HUTTON/Primary Examiner, Art Unit 2154   
08/25/2022